EXHIBIT (10)(125)


ALLONGE NO. 15 TO SECURED NOTE ISSUED FEBRUARY 22, 2012



This Allonge No. 15 to Secured Note (“Allonge”) is made as of this 15th day of
November, 2013, by Attitude Drinks Inc., a Delaware corporation (“Borrower”) to
Alpha Capital Anstalt (“Lender”).  Reference is hereby made to that certain
Secured Note issued by Borrower to Lender dated February 22, 2012
(“Note”).  Except as amended hereby, the terms of the Note remain as originally
stated.


The Principal Amount as stated on the face of the Note shall be increased to
$1,785,000.00 ($175,000 – Principal Amount of Note dated February 22, 2012) +
($75,000.00 – Allonge #1 dated on or about 8/22/12) + ($150,000 – Allonge #2
dated on or about 10/15/12) + ($135,000 – Allonge #3 dated on or about 11/9/12)
+ ($165,000 – Allonge #4 dated on or about 12/6/12) + ($165,000 – Allonge #5
dated on or about 1/13/12) + ($220,000 – Allonge #6 dated on or about 1/14/13) +
($40,000 – Allonge #7 on or about February 15, 2013) + ($71,500 – Allonge #8 on
or about 4/11/13) + ($88,000 – Allonge #9 on or about June 5, 2013) and +
($88,000 – Allonge #10 on or about 6/22/13) + ($82,500 – Allonge #11 on or about
7/23/13) + ($110,000 – Allonge #12 on or about 8/8/13) + ($110,000 – Allonge #13
on or about 8/8/13) + ($55,000 – Allonge #14 on or about 10/28/13) ($55,000 –
Allonge 15 hereto).   The amendment to the Principal Amount due and owing on the
Note described herein notwithstanding, Lender does not waive interest that may
have accrued at a default rate of interest and liquidated damages, if any, that
may have accrued on the Note through the date of this Allonge, which default
interest and liquidated damages, if any, remain outstanding and payable.


IN WITNESS WHEREOF, this Allonge is executed as of the date written above.
 
ATTITUDE DRINKS INC.
       
By:
/s/ Roy G. Warren   Name: Roy G. Warren   Title: President and CEO  